       Case 3:20-cv-01225-LAB Document 2 Filed 07/08/20 PageID.15 Page 1 of 3



1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA                 Case No.: 18cr458-LAB and
                                  Plaintiff,   20cv1225-LAB
12
13    v.                                       ORDER DENYING MOTION
                                               UNDER 28 U.S.C. § 2255
14    JOSE MAGDALENO
15                             Defendant.
16
17
18         Defendant Jose Magdaleno pled guilty to possession of a firearm in
19   connection with a drug trafficking crime. All other counts, including the predicate
20   crime of possession of methamphetamine with intent to distribute, were dismissed.
21   On August 15, 2018, the Court sentenced him to 90 months’ imprisonment,
22   followed by five years’ supervised release.
23         By a motion under 28 U.S.C. § 2255, Magdaleno now challenges his
24   conviction, arguing that United States v. Davis, 139 S. Ct. 2319 (2019) applies
25   retroactively. The Ninth Circuit has never held that Davis applies retroactively,
26   though other circuits have. See Summerise v. United States, 2020 WL 3257390,
27   slip op. at *2 (E.D. Cal., June 16, 2020) (citing cases). The Court assumes,
28   arguendo, that it does. The Court also assumes Magdaleno filed his motion on its

                                               1
                                                                       18cr458 and 20cv1225
         Case 3:20-cv-01225-LAB Document 2 Filed 07/08/20 PageID.16 Page 2 of 3



1    signature date of June 23, see Houston v. Lack, 487 U.S. 266, 276 (1988), so as
2    to bring it within the one-year limitations period as to any claims arising from Davis.
3    See § 2255 (f)(3).
4           Davis does not apply here, and does not afford Magdaleno any relief. Davis
5    extended Johnson v. United States, 135 S. Ct. 2551 (2015) to hold that the residual
6    clause of 18 U.S.C. § 924(c), which deals with crimes of violence, is
7    unconstitutionally vague. See United States v. Myers, 786 Fed. App'x 161, 162
8    (10th Cir. 2019) (holding that Davis dealt only with the residual clause). But
9    Magdaleno pled guilty to a drug trafficking offense and was sentenced under the
10   “drug trafficking crime” clause. “The Supreme Court has never declared the
11   statutory phrase ‘drug trafficking crime’ to be unconstitutionally vague.” United
12   States v. Holt, 2020 WL 292201, slip op. at *9 (S.D. Oh., Jan. 21, 2020). See also
13   United States v. Price, 2020 WL 516357, slip op. at *1 (W.D. Pa., Jan. 23, 2020)
14   (“[T]he Supreme Court has never declared § 924(c)(2)’s definition of a ‘drug
15   trafficking crime’ to be unconstitutional, let alone applied such a holding
16   retroactively . . . .”)
17          Magdaleno also raises several other claims that do not arise under Davis,
18   and which are time barred. And in any event, they lack merit. He argues that only
19   a drug trafficking offense which he was convicted of can serve as a predicate
20   offense. Because he admitted committing the predicate offense (see Docket no.
21   68 at 3 (plea agreement)), this is clearly wrong. See United States v. Hunter, 887
22   F.2d 1001, 1003 (9th Cir. 1989). Citing the now-superseded Bailey v. United
23   States, 516 U.S. 137 (1995), he also argues that although he possessed the
24   firearm, he did not actually use it in connection with the drug trafficking offense.
25   But the offense he pled guilty to1 requires only possession, not use. Welsh v.
26
27
     1
      Magdaleno committed the offense in 2017, well after the statute had been
28   amended to include mere possession, in the so-called “Bailey fix,” as discussed in

                                                2
                                                                          18cr458 and 20cv1225
       Case 3:20-cv-01225-LAB Document 2 Filed 07/08/20 PageID.17 Page 3 of 3



1    United States, 136 S. Ct. 1257, 1267 (2016) (citing United States v. O’Brien, 560
2    U.S. 218, 232–33 (2010)).
3         The motion and record conclusively show Magdaleno is entitled to no relief.
4    See § 2255(b). The motion is DENIED, and a certificate of appealability is also
5    DENIED.
6
7         IT IS SO ORDERED.
8    Dated: July 8, 2020
9
10                                         Honorable Larry Alan Burns
                                           Chief United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   O’Brien, 560 U.S. at 232–33.

                                             3
                                                                     18cr458 and 20cv1225
